Exhibit B

TUCOWS INC. STOCKHOLDER AGREEMENT

 

THIS STOCKHOLDER AGREEMENT ("Agreement"), dated as of March __, 2001, is by and
between Infonautics, Inc., a Pennsylvania corporation ("Parent"), Tucows Inc., a
Delaware corporation (the "Company") and the stockholder of the Company listed
on the signature page hereof (the "Stockholder").

WITNESSETH:

WHEREAS, the Stockholder, as of the date hereof, is the beneficial owner (as
defined in Rule 13d-3(a) under the Securities Exchange Act of 1934, as amended)
of the number and class of shares of capital stock ("Stock") of the Company set
forth below the name of the Stockholder on the signature page hereof (the
"Shares");

WHEREAS, in reliance upon the execution and delivery of this Agreement, Parent
and a wholly owned subsidiary of Parent ("Sub") will enter into an Agreement and
Plan of Merger, dated as of the date hereof (the "Merger Agreement"), with the
Company which provides, among other things, that upon the terms and subject to
the conditions thereof, Sub will be merged with and into the Company, and the
Company will become a wholly owned subsidiary of Parent (the "Merger"); and

WHEREAS, to induce Parent to enter into the Merger Agreement and to incur the
obligations set forth therein, the Stockholder is entering into this Agreement
pursuant to which the Stockholder agrees to vote in favor of the Merger and the
approval of the Merger Agreement and, in the case of holders of the Company's
Series A Convertible Preferred Stock, par value $.001 per share (the "Preferred
Shares"), to convert the Preferred Shares into shares of the Company's common
stock, par value $.001 per share ("Common Stock"), and to make certain
agreements with respect to the Shares upon the terms and conditions set forth
herein;

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

Section 1. Voting of Shares. The Stockholder agrees that until the earlier of
(i) the Effective Time (as defined in the Merger Agreement) or (ii) the date on
which the Merger Agreement is terminated pursuant to its terms (the earliest
thereof being hereinafter referred to as the "Expiration Date"), at every
meeting of stockholders of the Company at which any of the following matters is
considered or voted upon, and at every adjournment or postponement thereof, and
on every action or approval by written consent of the stockholders of the
Company with respect thereto, the Stockholder shall vote, or cause the holder of
record to vote, all Shares beneficially owned by the Stockholder as of the date
of such vote or consent, and which are entitled to vote as of the date of such
vote or consent, (i) for adoption and approval of the Merger Agreement and in
favor of the Merger and any other transaction contemplated by the Merger
Agreement and (ii) against any Acquisition Proposal (as defined below) other
than the Merger. Any such vote shall be cast or consent shall be given in
accordance with such procedures relating thereto as shall ensure that it is duly
counted for purposes of determining that a quorum is present and for purposes of
recording the results of such vote or consent.

Section 2. Covenants of the Stockholder. The Stockholder covenants and agrees
for the benefit of Parent that, until the Expiration Date, such Stockholder
will:

(a) not, directly or indirectly, sell, transfer, pledge, hypothecate, encumber,
assign, tender or otherwise dispose of, or enter into any contract, option or
other arrangement or understanding with respect to the sale, transfer, pledge,
hypothecation, encumbrance, assignment, tender or other disposition of, any of
the Shares beneficially owned by the Stockholder or any interest therein,
provided that this restriction shall not apply to any sale, transfer, pledge,
hypothecation, encumbrance, assignment, tender or disposition (or contract,
option, arrangement or understanding with respect thereto) to any person who
agrees to be bound by the terms of this Agreement;

(b) not grant any powers of attorney or proxies or consents in respect of any of
the Shares beneficially owned by the Stockholder, deposit any of such Shares
into a voting trust, enter into a voting agreement with respect to any of such
Shares or otherwise restrict the ability of the holder of any of the Shares
beneficially owned by the Stockholder freely to exercise all voting rights with
respect thereto;

(c) not, and shall direct and cause the Stockholder's agents not to:

(i) initiate, solicit or seek, directly or indirectly, any inquiries or the
making or implementation of any proposal or offer (including, without
limitation, any proposal or offer to the Company's stockholders or any of them)
with respect to a merger, acquisition, consolidation, recapitalization,
liquidation, dissolution or similar transaction involving, or any purchase of
all or any substantial portion of the assets or any equity securities of, the
Company (an "Acquisition Proposal");

(ii) engage in any negotiations concerning an Acquisition Proposal, or provide
any confidential information or data to, or have any substantive discussions
with, any person relating to an Acquisition Proposal; or

(iii) otherwise cooperate in any effort or attempt to make, implement or accept
an Acquisition Proposal;

(d) shall notify Parent immediately if any inquiries, proposals or offers
related to an Acquisition Proposal are received by, any confidential information
or data in connection with an Acquisition Proposal is requested from, or any
negotiations or discussions related to an Acquisition Proposal are sought to be
initiated or continued with, the Stockholder, and shall immediately cease and
terminate any existing activities, including discussions or negotiations with
any parties, conducted heretofore with respect to any of the foregoing and will
take the necessary reasonable steps to inform his agents of the obligations
undertaken in Section 2(c) above and this Section 2(d).

(e) take, or cause to be taken, all action, and do, or cause to be done, all
reasonable things necessary or advisable in order to consummate and make
effective the transactions contemplated by this Agreement.

Section 3. Representations and Warranties of the Stockholder. The Stockholder
represents and warrants to Parent that: (a) the execution, delivery and
performance by the Stockholder of this Agreement will not conflict with, require
a consent, waiver or approval under, or result in a breach of or default under,
any of the terms of any contract, commitment or other obligation (written or
oral) to which the Stockholder is a party or by which any of the Stockholder's
assets may be bound, and, if the Stockholder is a corporation or partnership,
the organizational documents of such Stockholder; (b) this Agreement has been
duly executed and delivered by the Stockholder and, if the Stockholder is a
corporation or partnership, has been duly authorized by all requisite corporate
or partnership action of such Stockholder, as the case may be, and upon its
execution and delivery by Parent, will constitute a legal, valid and binding
obligation of the Stockholder, enforceable against the Stockholder in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors' rights generally, and the availability of injunctive
relief and other equitable remedies; (c) the Stockholder is the sole owner of
the Shares, and the Shares represent all shares of the Stock beneficially owned
by the Stockholder at the date hereof, and the Stockholder does not have any
right to acquire, nor is the Stockholder the beneficial owner of, any other
shares of Stock or any securities convertible into or exchangeable or
exercisable for any shares of Stock (other than shares subject to options
granted by the Company or issuable upon conversion of the Shares); (d) the
Stockholder has full right, power and authority to execute and deliver this
Agreement and to perform the Stockholder's obligations hereunder; and (e) the
Stockholder owns the Shares free and clear of all liens, claims, pledges,
charges, proxies, restrictions, encumbrances, proxies, voting trusts and voting
agreements of any nature whatsoever other than as provided by this Agreement.
The representations and warranties contained herein shall be made as of the date
hereof and as of each day from the date hereof through and including the
Effective Time (as defined in the Merger Agreement). If the Stockholder is an
officer or director of the Company, the Stockholder represents and acknowledges
that the Stockholder is executing this Agreement in such Stockholder's
individual capacity, and not in his capacity as an officer or director of the
Company.

Section 4. Adjustments; Additional Shares. In the event (a) of any stock
dividend, stock split, merger (other than the Merger), recapitalization,
reclassification, combination, exchange of shares or the like of the capital
stock of the Company on, of or affecting the Shares or (b) that the Stockholder
shall become the beneficial owner of any additional shares of Stock or other
securities entitling the holder thereof to vote or give consent with respect to
the matters set forth in Section 1 (including, without limitation, shares of
Stock acquired upon the exercise of options), then the terms of this Agreement
shall apply to the shares of capital stock or other instruments or documents
held by the Stockholder immediately following the effectiveness of the events
described in clause (a) or the Stockholder becoming the beneficial owner thereof
as described in clause (b), as though, in either case, they were Shares
hereunder.

Section 5. Conversion of Preferred Shares. Pursuant to Article 4(B)(5) of the
Certificate of Incorporation of the Company, as amended, the Stockholder agrees
prior to or at the Effective Time to convert all of the Preferred Shares to
shares of the Company's Common Stock.

Section 6. Legend. Concurrently with the execution of this Agreement, the
Stockholder is surrendering to the Company the certificates representing the
Shares, and is hereby requesting that the following legend be placed on the
certificates representing such Shares and shall request that such legend remain
thereon until the Expiration Date: "The shares of capital stock represented by
this certificate are subject to a Stockholder Agreement, dated as of March __,
2001, among the holder of this Certificate, Infonautics, Inc. and Tucows Inc.
which agreement, among other things, restricts the sale or transfer of such
shares except in accordance therewith." In the event that the Stockholder shall
become the beneficial owner of any additional shares of Stock or other
securities entitling the holder thereof to vote or give consent with respect to
the matters set forth in Section 1, the Stockholder shall, upon acquiring such
beneficial ownership, surrender to the Company the certificates representing
such shares or securities and request that the foregoing legend be placed on
such certificates and remain thereon until the Expiration Date. The Stockholder
shall provide Parent with satisfactory evidence of his compliance with this
Section 6 on or prior to the date ten business days after the execution hereof.

Section 7. Specific Performance. The Stockholder acknowledges that the
agreements contained in this Agreement are an integral part of the transactions
contemplated by the Merger Agreement, and that, without these agreements, Parent
would not enter into the Merger Agreement, and acknowledges that damages would
be an inadequate remedy for any breach by the Stockholder of the provisions of
this Agreement. Accordingly, the Stockholder, Parent and the Company each agree
that the obligations of the parties hereunder shall be specifically enforceable
and neither party shall take any action to impede the other from seeking to
enforce such right of specific performance.

Section 8. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given (i)
upon receipt, if delivered by hand, (ii) one day after deposit, if deposited
with a nationally recognized courier service that guarantees next day delivery,
or (iii) three business days after mailing, if mailed by registered or certified
mail, postage prepaid, return receipt requested, to the Stockholder at the
address listed on the signature page hereof, to Parent at 590 North Gulph Road,
King of Prussia, PA 19406, Attention: President and CEO, with a copy to Joanne
R. Soslow, Esquire, Morgan, Lewis & Bockius LLP, 1701 Market Street,
Philadelphia, PA 19102, and to the Company at 96 Mowat Avenue, Toronto, Ontario
M6K 3M1, Canada, Attn: Elliot Noss and Graham Morris, with a copy to David Fox,
Esquire, Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times Square, New York, NY
10036, or to such other address as any party may have furnished to the other in
writing in accordance herewith.

Section 9. Binding Effect; Survival. This Agreement shall become effective as of
the date hereof and shall remain in effect until the Expiration Date. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, personal representatives, successors and assigns.
Neither this Agreement nor any of the rights, interests or obligations of the
parties hereto may be assigned without the prior written consent of the other
party.

Section 10. Governing Law; Consent to Jurisdiction and Service of Process. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without giving effect to any principles of conflicts of law
that would compel the application of the substantive laws of a jurisdiction
other than Delaware. Each of the parties hereto hereby consents to the
jurisdiction of any state or federal court located within the state of Delaware
and irrevocably agrees that all actions or proceedings relating to this
Agreement may be litigated in such courts. The parties hereto accept the
nonexclusive jurisdiction of the aforesaid courts and waive any defense of forum
non convenient, and irrevocably agree to be bound by any judgment rendered
thereby (subject to any appeal available with respect to such judgment) in
connection with this Agreement. The Stockholder hereby irrevocably appoints
Company to serve as his, her or its agent, to receive on his, her or its behalf
service of all process in any such proceeding in any such court, such service
being hereby acknowledged by the Stockholder to be effective and binding service
in every respect. The Stockholder hereby agrees that service upon the
Stockholder by mail shall constitute sufficient notice and service of process.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of Parent to bring proceedings or
obtain or enforce judgments against the Stockholder in the courts of any other
jurisdiction.

Section 11. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be an original and all of which together shall
constitute one and the same agreement.

Section 12. Effect of Headings. The section headings herein are for convenience
of reference only and shall not affect the construction hereof.

Section 13. Additional Agreements; Further Assurance. Subject to the terms and
conditions herein provided, the Stockholder agrees to use all reasonable efforts
to take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable to consummate and make effective the
transactions contemplated by this Agreement. The Stockholder will provide Parent
with all documents which may reasonably be requested by Parent and will take
reasonable steps to enable Parent to obtain all rights and benefits provided it
hereunder. The Stockholder hereby gives any consents or waivers that are
reasonably required for the consummation of the Merger under the terms of any
agreement to which the Stockholder is party or pursuant to any rights the
Stockholder may have.

Section 14. Amendment; Waiver. No amendment or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless in writing
and signed by Parent, the Stockholder and the Company, in the case of an
amendment, or by the party which is the beneficiary of any such provision, in
the case of a waiver or a consent to depart therefrom.

Section 15. Severability. If any term provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, then the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

Section 16. Effectiveness. This Agreement shall not become effective unless
Marvin I. Weinberger and Ms. Fran Solow Weinberger (the "Weinbergers") shall
have entered into a shareholders agreement among the Weinbergers, Parent and the
Company containing substantially the same terms and conditions as contained
herein.

Section 17. Enforcement. The Company will upon demand pay to Parent the amount
of any and all reasonable expenses of Parent, including the reasonable fees and
disbursements of its counsel, which Parent may incur in connection the
enforcement of this Agreement by Parent.

Section 18. Time. Time is of the essence with respect to this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
all as of the day and year first above written.



INFONAUTICS, INC.

 

By: __________________________

Name:

Title:



 

TUCOWS INC.

 

By: __________________________

Name:

Title:

 

STOCKHOLDER

 

______________________________

(Signature)

 

______________________________

(Signature of Spouse)

 

Print Name of Stockholder

______________________________

Address: ___________

______

____________

 Number and Class of Shares: